internal_revenue_service number release date index number ------------------------------------------------------------ -------------------------- ------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-138589-06 date june legend husband trust date state wife foundation date trust a_trust b state statute ------------------- --------------------------------------------------------------------------------- ------------------------ ---------------------- ------ -------------------- --------------------------------------- ------------------ ------------------------------------------------------------ ------------------------------------------------------------- ------------------------------------------------- dear ---------- date in which you requested rulings regarding a proposed division of a charitable_remainder_unitrust this is in response to your authorized representative’s letter dated the information presented and representations made are as follows husband created trust a charitable_remainder_unitrust within the meaning of sec_664 of the internal_revenue_code on date trust is irrevocable and governed by the laws of state plr-138589-06 article ii of trust provides generally that in each taxable_year of the trust the trustee shall pay a unitrust_amount to husband during his lifetime and after his death to wife for such time as she survives upon the death of the survivor of husband and wife the trustee shall distribute all of the then remaining principal and income of trust to foundation an organization described in sec_170 sec_2055 and sec_2522 husband reserves the right to at any time designate or appoint one or more organizations described in sec_170 sec_2055 and sec_2522 as the charitable remainderman in lieu of foundation article ii sec_2 b provides that for each taxable_year that begins on or before the sale of unmarketable trust property the unitrust_amount shall be the lesser_of the trust income for the taxable_year and nine percent of the initial net fair_market_value of the trust assets valued as of the valuation_date for each taxable_year that begins after the sale of unmarketable trust property the unitrust_amount shall be equal to nine percent of the net fair_market_value of the trust assets valued as of the valuation_date husband and wife are legally_separated and in the process of obtaining a divorce on date husband and wife entered into a marriage separation agreement the msa to settle their marital and property rights the msa provides that trust shall be divided into two separate and equal trusts known as trust a and trust b each trust is intended to qualify as a charitable_remainder_unitrust under sec_664 as proposed the assets of trust will be divided equally in_kind between trust a and trust b_trust a and trust b will be identical to trust except that i husband will be the unitrust beneficiary of trust a and wife will be the unitrust beneficiary of trust b ii each spouse will retain a survivorship interest in the other’s unitrust_amount iii husband will have the right to designate the charitable_remainder beneficiaries of trust a and wife will have the right to designate the charitable_remainder beneficiaries of trust b iv the surviving_spouse will not be permitted to appoint or change the charitable_remainder beneficiaries of the other spouse’s new trust v husband will be the trustee of trust a and wife will be the trustee of trust b vi the subsections of article ii section dollar_figure of trust relating to the definition of the unitrust_amount prior to the sale of unmarketable trust property will be deleted because trust has sold such property and those provisions are no longer applicable vii trust a will provide that no one other than husband may make additional contributions to trust a and viii trust b will provide that no one other than wife may make additional contributions to trust b pursuant to state statute the trustee of trust has tentatively approved the division of trust into trust a and trust b however the final dissolution of trust and its division into trust a and trust b is contingent upon a favorable private_letter_ruling based on the foregoing the trustee requests the following rulings plr-138589-06 the division of trust into trust a and trust b will not cause trust trust a or trust b to fail to qualify as a charitable_remainder_unitrust under sec_664 no gain_or_loss will be recognized by husband or wife on the transfer by husband of his one-half unitrust_interest in trust to wife and wife will receive that interest with a carryover_basis from husband no gain_or_loss will be recognized by trust trust a or trust b on the division of trust into trust a and trust b_trust a and trust b will determine their basis in the assets by reference to the basis of the assets in the hands of trust under sec_1015 or b and the holding periods of the assets held by trust a and trust b will include the period that assets were held by trust to the extent the division of trust into trust a and trust b results in transfers of property between husband and wife the transfers will not be subject_to gift_tax by application of the provisions of sec_2516 the proposed transfers of trust’s assets will not terminate trust’s status as a private_foundation or result in the imposition of taxes under sec_507 the proposed transfers of trust’s assets will not result in an act of self dealing under sec_4941 and the proposed transfers of trust’s assets will not be a taxable_expenditure under sec_4945 ruling sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as plr-138589-06 defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-1 of the income_tax regulations provides in part that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust based on the information provided and the representations made the division of trust into two separate trusts will not cause trust trust a or trust b to fail to qualify as a charitable_remainder_unitrust under sec_664 ruling sec_2 and under sec_61 gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite sec_1041 provides that no gain_or_loss will be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or former spouse if the transfer is incident to the divorce under sec_1041 for purposes of subtitle a the plr-138589-06 transferee is treated as having acquired the property by gift from the transferor with a carryover_basis from the transferor pursuant to sec_1041 a transfer of property is incident to the divorce if the transfer occurs within one year after the date on which the marriage ceases or is related to the cessation of the marriage sec_1_1041-1t q a-7 of the temporary income_tax regulations provides that a transfer of property is related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined by sec_71 and the transfer occurs not more than six years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument sec_1041 was added to the code by sec_421 of the tax_reform_act_of_1984 1984_act pub_l_no the house report accompanying the 1984_act expresses the intent of congress behind sec_1041 the bill provides that the transfer of property to a spouse incident to a divorce will be treated for income_tax purposes in the same manner as a gift gain including recapture_income or loss will not be recognized to the transferor and the transferee will receive the property at the transferor’s basis thus uniform federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws h_r rep no 98th cong 2d sess part pincite house report concerning transfers of annuities between spouses and beneficial interests in trusts the above legislative_history specifically states where an annuity is transferred or a beneficial_interest in a_trust is transferred or created incident to a divorce or separation the transferee will be entitled to the usual annuity treatment including recovery_of the transferor’s investment_in_the_contract under sec_72 or the usual treatment as the beneficiary of a_trust by reason of sec_682 id we note that for purposes of subtitle a sec_1041 provides a broad rule_of nonrecognition_of_gain_or_loss for any transfer of property between present spouses and between divorcing spouses if the transfer is incident_to_divorce in our view a broad application of sec_1041 is consistent with the language and the above statement of congressional intent in this case husband currently receives annual trust payments equal to a nine percent unitrust_amount wife has no present_interest in either the income or corpus of trust trust will be divided into two equal charitable_remainder unitrusts trust a and trust b each of which will hold fifty percent of the corpus of trust husband and wife plr-138589-06 will each receive payments equal to a nine percent unitrust_amount determined only from the fifty percent of the assets held in his or her respective trust wife’s interest becomes immediate and possessory in the unitrust_amount from trust b as a result of the partition of trust husband’s interest declines significantly and wife’s interest is significantly increased husband in essence is transferring half of his interest in trust to wife for purposes of sec_1001 and sec_1_1001-1 the legal rights and entitlements enjoyed by husband and wife in trust before divorce are materially different in_kind and extent from the legal rights and entitlement enjoyed by each of them after divorce and the division of trust however even though their respective rights and legal entitlements in trust become materially different in_kind or extent under the cottage savings test and thus would otherwise constitute a taxable_event under sec_1001 to the spouses because the msa is a divorce_or_separation_instrument within the meaning of sec_71 the division of trust pursuant to the msa results in a property transfer between spouses or former spouses incident_to_divorce consequently sec_1041 applies at the spousal level we therefore conclude that no gain_or_loss will be recognized by husband or wife on the transfer of one-half of husband’s interest in trust to wife and wife receives that interest with a carryover_basis from husband under sec_1041 as stated above recognized gains or losses are included in gross_income under sec_61 and sec_1001 at the trust level to the extent the division of trust into trust a and trust b results in a transfer of property from one trust to the other such transfer of property is not between spouses or former spouses therefore sec_1041 would not be applicable at the trust level however pursuant to sec_664 a charitable_remainder_unitrust is exempt from federal_income_tax because the division of trust into trust a and trust b will not cause trust trust a or trust b to fail to qualify as a charitable_remainder_unitrust under sec_664 then the tax-exempt status of trust trust a and trust b will preclude any of the trusts from recognizing any gain_or_loss in this case sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized ruling plr-138589-06 based on the foregoing we conclude that the basis and holding_period of the assets in trust a and trust b will be the same as they were immediately before the division of trust into trust a and trust b ruling sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2516 provides that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the three year period beginning on the date one year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth in this case husband and wife entered into the msa on date provided that husband and wife's divorce becomes final within the three year period beginning on the date one year before date the division of trust into trust a and trust b and the transfer of property interests in trust to trust a and trust b made pursuant to the msa will be deemed to be transfers made for full_and_adequate_consideration_in_money_or_money's_worth and therefore will not be subject_to gift_tax rulings and sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization plr-138589-06 sec_507 imposes an excise_tax on any private_foundation that voluntarily terminates its private_foundation_status under sec_507 sec_1_507-3 provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 sec_1_507-3 provides in pertinent part that as used in sec_507 the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 provides that the term significant disposition of assets means the transfer of percent or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 provides in general that in the event of a transfer of assets described in sec_507 any person who is a substantial_contributor within the meaning of sec_507 with respect to the transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation sec_1_507-3 provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 and i provides in substance that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax_benefit within the meaning of sec_507 in proportion to the assets transferred to each sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations that are effectively controlled directly or indirectly by the same person or persons that effectively controlled the transferor foundation such transferee private_foundation shall be treated as if it were the transferor private_foundation for purposes of sec_4940 through and sec_507 through sec_1_507-3 provides in pertinent part that a transfer of assets pursuant to any liquidations merger redemption recapitalization or other adjustment plr-138589-06 organization or reorganization to an organization that is described in sec_4947 is not a taxable_expenditure under sec_4945 sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self dealing means any direct or indirect transfer to or for the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 imposes an excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust the foundation_manager including a trustee and the members of the family of those individuals sec_53_4947-1 provides that a split-interest trust is subject_to the provisions of sec_507 except as provided in sec_53_4947-1 e to the extent applicable to a split-interest trust except as provided in sec_4947 except as provided in sec_4947 and in the same manner as if such trust were a private_foundation sec_53_4947-1 provides in general that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary as a split interest trust trust is created as if it were a private_foundation thus except as provided in sec_53_4947-1 it is subject_to sec_507 sec_4941 and sec_4945 the proposed transfers of all of trust’s assets to trust a and trust b will constitute a significant disposition of trust’s assets the proposed transfers will not be plr-138589-06 for full and adequate_consideration and will not be distributions out of current income thus the proposed transfers will be sec_507 transfers a transfer of assets described in sec_507 does not constitute a termination of the transferor’s private_foundation_status under sec_507 unless the transferor voluntarily gives notice pursuant to sec_507 since trust has not given notice of its intent to terminate it will retain its private_foundation_status and the tax imposed by sec_507 will not apply since trust a and trust b will be treated as if they were trust for purposes of sec_4941 transfers between trust and trust a and trust b will not be acts of self-dealing assuming no deduction was allowed payments to the unitrust beneficiaries named will not be acts of self-dealing under sec_4941 see sec_53_4947-1 a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization reorganization to an organization that is described in sec_4947 is not a taxable_expenditure under sec_4945 accordingly trust’s proposed transfer of all of its assets to trust a and trust b will not be a taxable_expenditure sec_53_4945-6 provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence trust represents that the fees related to the proposed transfer of assets will be reasonable and will be consistent with ordinary business care and prudence based solely on the representations made and the information submitted we conclude that the proposed transfers of assets will not terminate trust’s status as a private_foundation or result in the imposition of taxes under sec_507 we further conclude that the proposed transfers of trust’s assets will not result in an act of self-dealing under sec_4941 and will not be a taxable_expenditure under sec_4945 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically the service is not ruling on the consequences under chapter to husband and wife upon their respective deaths in addition we express no opinion as to whether trust trust a or trust b qualify as charitable_remainder trusts under sec_664 plr-138589-06 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosure copy of letter for purposes
